Title: From Benjamin Franklin to Noble Wimberly Jones, 3–8 August 1772
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Dear Sir,
London, Aug. 3[–8]. 1772.
On my late Return from the Country I found your Favour of March 18. which had been left by Mr. Stephens. I have not since seen him, but shall be glad of any Opportunity of serving him on your Recommendation.
I see by the Papers that your new Assembly is dissolved. I am concern’d at the uncomfortable Train your public Affairs have lately taken, but hope it cannot long continue.
You will see by the enclos’d that the Lords of the Council have not favour’d our Petition. It was difficult to get them to give a Hearing to an Affair which they had before considered and determined.
There is suppos’d to be a Change intended in the American Administration here. If it takes place, I apprehend our Affairs must receive some Advantage, since we can scarce have a Minister less favourable to our Interest than the present. With great and sincere Esteem, I have the Honour to be, Sir, Your most obedient and most humble Servant
B Franklin

PS. Augt. 8. The Paper mention’d as enclos’d, was promis’d me by our Solicitor, but he has not brought it.
Noble Wimberley Jones, Esqr

